AO 245B (CASD Rev. 1/1 9) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT INA CRIMINAL CASE
V. (For Offenses Committed On or After Noverphgr b 198), DP 2. 23
ENRIQUE SOTO-ALJONA (1)

Case Number: 3:19-CR-04758-LAB

 

CHARLES ADAIR
Defendant’s Attorney
USM Number
EJ] =
THE DEFENDANT:

pleaded guilty to count(s) ONE (1) OF THE INFORMATION

LI was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count

18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) 1

 

 

The defendant is sentenced as provided in pages 2 through 2

of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

C] The defendant has been found not guilty on count(s)

 

[3 Count(s) is dismissed on the motion of the United States.

Assessment : $100.00 - REMITTED

L] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine L) Forfeiture pursuant to order filed

December 23, 2019 ~

Date pf Imposition of (Ae

HON. LARRY ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT: Enrique Soto-Aljona (1)
CASE NUMBER: 3:19-CR-04758-LAB

PROBATION

The defendant is hereby sentenced to probation for a term of:

FIVE (5) YEARS

SPECIAL CONDITIONS OF SUPERVISION

e Do not enter the United States illegally.

¢ The defendant must not commit another federal, state or local crime.

If

Judgment - Page 2 of 2

3:19-CR-04758-LAB
